COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
IRENE RIOS                                                                           (210) 335-2635
BETH WATKINS
LIZA A. RODRIGUEZ                                                                   FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                        October 26, 2020

        Melanie Hessler Sanders                                     Emma K. Cano
        Kustoff Phipps, LLP                                         Jefferson Cano, PLLC
        4103 Parkdale Street                                        112 E. Pecan St., Suite 1650
        San Antonio, TX 78229-2520                                  San Antonio, TX 78205-1524
        * DELIVERED VIA E-MAIL *                                    * DELIVERED VIA E-MAIL *

        Steve A. Chiscano                                           Damon Goff
        Gonzalez, Chiscano, Angulo & Kasson, PC                     Goff & Mintz
        9601 McAllister Freeway, Ste.401                            3200 Steck Ave., Suite #250
        San Antonio, TX 78216                                       Austin, TX 78757
        * DELIVERED VIA E-MAIL *                                    * DELIVERED VIA E-MAIL *

        Ricardo G. Cedillo
        Davis Cedillo & Mendoza Inc
        755 E Mulberry Ave Ste 500
        San Antonio, TX 78212-3135
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-20-00450-CV
               Trial Court Case Number:     2019CI16836
               Style: In re Robert L. Marshal, II, et al.



                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             MICHAEL A. CRUZ, Clerk of
                                                             Court


                                                             _____________________________
                                                             Veronica L. Gonzalez
                                                             Deputy Clerk, Ext. 5-3220
cc: Brian Lewis (DELIVERED VIA E-MAIL)
Oliver Mintz (DELIVERED VIA E-MAIL)
Jeffrie B. Lewis (DELIVERED VIA E-MAIL)
Mary Angie Garcia (DELIVERED VIA E-MAIL)
Honorable Norma Gonzales (DELIVERED VIA E-MAIL)
Dinah L. Gaines (DELIVERED VIA E-MAIL)
Taylor Crull (DELIVERED VIA E-MAIL)
Daniel O. Kustoff (DELIVERED VIA E-MAIL)
                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 26, 2020

                                        No. 04-20-00450-CV

                           IN RE ROBERT L. MARSHAL, II, ET AL.,


                    From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CI16836
                           Honorable Norma Gonzales, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice, Justice

       The unopposed first motion for extension of time in which to file a response, filed by
Trilogy MedWaste, Inc., is GRANTED. The response is due no later than November 30, 2020.


           It is so ORDERED October 26, 2020.


                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT
                                                MINUTES
                                             Court of Appeals
                                      Fourth Court of Appeals District
                                            San Antonio, Texas

                                             October 26, 2020

                                           No. 04-20-00450-CV

                             IN RE ROBERT L. MARSHAL, II, ET AL.,


                     From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CI16836
                            Honorable Norma Gonzales, Judge Presiding


                                              ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

       The unopposed first motion for extension of time in which to file a response, filed by
Trilogy MedWaste, Inc., is GRANTED. The response is due no later than November 30, 2020.


           It is so ORDERED October 26, 2020.


                                                                         PER CURIAM



           ATTESTED TO: /s/ Michael A. Cruz
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




Entered this 26th day of October, 2020.                                            Vol ___ Page ___